  Case 17-15719        Doc 31      Filed 02/15/19 Entered 02/15/19 19:07:00             Desc Main
                                     Document     Page 1 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )       Case No.: 17-15719
Sean W McKane and Danielle E McKane            )
                                               )       Chapter 13
                                               )
                                Debtor(s).     )       Judge Pamela S. Hollis (WILL)


                                       NOTICE OF MOTION

To:    Sean W McKane and Danielle E McKane, 15528 Bowie Dr Westfield, IN 46074 via US
       Mail
       Glenn Stearns, Chapter 13 Trustee notice via ECF delivery system
       The United States Trustee notice via ECF delivery system
       Nationstar Mortgage LLC, d/b/a Mr. Cooper, PO Box 619096, Dallas, Texas 75261-9741
       via US mail
       SHAPIRO KREISMAN & ASSOCIATES, LLC, Michael N Burke, 2121 Waukegan
       Road, Suite 301, Bannockburn, IL 60015 via US mail
       Autumn Creek of Yorkville, c/o CAB, PO Box 66541, Phoenix, AZ, 85082
       Secretary of Housing and Urban Development, Att: Bankruptcy Division, 451 7th Street
       S.W., Washington, D.C., 20410
       See attached service list

       On March 1, 2019 at 10:45 a.m. or soon thereafter as I may be heard, I shall appear
before Bankruptcy Judge Pamela S. Hollis or any other Bankruptcy Judge presiding at Joliet City
Hall 150 West Jefferson Street 2nd Floor Joliet, Illinois 60432, and shall present the Motion to
Use Sell or Lease Property 363(b), at which time you may appear if so desired.

                                                               /s/ David H. Cutler
                                                               David H. Cutler, esq.
                                                               Attorney for Debtor(s)

                                CERTIFICATE OF SERVICE

      The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion was filed
AND sent electronically and via US MAIL to the above captioned by 7:30 p.m. on or before February 15,
2019.
                                                               /s/ David H. Cutler
                                                               Attorney for Debtor(s)
  Case 17-15719       Doc 31     Filed 02/15/19 Entered 02/15/19 19:07:00            Desc Main
                                   Document     Page 2 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                       )       Case No.: 17-15719
Sean W McKane and Danielle E McKane          )
                                             )       Chapter 13
                                             )
                               Debtor(s).    )       Judge Pamela S. Hollis (WILL)


    MOTION TO USE SELL OR LEASE PROPERTY 363(b) FOR THE PURPOSES OF A
                              SHORT SALE

       NOW COME, the Debtors, Sean W McKane and Danielle E McKane, (hereinafter

referred to as “DEBTORS”), by and through their attorneys, Cutler and Associates, Ltd., and

move this Honorable Court for entry of an Order Authorizing the Short Sale Agreement the

Debtor entered with a third-party buyer, and in support thereof, respectfully represent as follows:

       1.      On May 22, 2017 the Debtors filed a petition for relief under Chapter 13 of the

               Bankruptcy Code;

       2.      Debtors Chapter 13 was confirmed on July 21, 2017.

       3.      Debtors would like to accept an offer to short-sale their real property located at

               2539 Emerald Lane, Yorkville, IL 60560 (See attached Exhibit A respectfully);

       4.      The Debtors real estate property is encumbered by a mortgage with Nationstar

               Mortgage LLC., d/b/a Mr. Cooper, in the total amount of approximately

               $189811.56

       5.      The Debtors real estate property is also encumbered by an agreement with the

               Secretary of Housing and Urban Development, in the total amount of

               approximately $72,221.




                                                 2
  Case 17-15719       Doc 31     Filed 02/15/19 Entered 02/15/19 19:07:00             Desc Main
                                   Document     Page 3 of 3



       6.      The Debtors have a benefit to a short sale for this property so there is no

               deficiency that they will need to pay through the plan;

       7.      Therefore, the Debtors request that this Honorable Court allow them to enter into

               this short-sale agreement.

       WHEREFORE, Debtors respectfully pray that this Court enter an order allowing them to

use, sell or lease their property more so granting them authority to enter in the short-sale

agreement for their property located at 2539 Emerald Lane, Yorkville, IL 60560, and for such

other and further relief this court deems just and equitable.



                                                                Respectfully submitted,

                                                                By: /s/ David H. Cutler
                                                                David H. Cutler, esq.
                                                                Attorney for Debtor(s)
                                                                Cutler & Associates Ltd.
                                                                4131 Main St.
                                                                Skokie IL 60076
                                                                (847) 673-8600




                                                  3
